
Exhibit 10(i)6
 
ALLETE 2008 Form 10-K

 
AMENDMENT TO
THE ALLETE AND AFFILIATED COMPANIES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II




The ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II,
effective January 1, 2009, is amended as follows:


1.           Effective January 20, 2009, Section 5.1 is amended to read in its
entirety as follows:


 
5.1
Eligibility. An Employee who: (i) was a Participant as of September 30, 2006,
(ii) has continuously remained an Employee in ALLETE management salary grade
SA-SM, and (iii) has continuously participated in the ALLETE Executive Annual
Incentive Plan or been eligible to receive a Bonus shall be eligible to receive
an Annual Make-up Award.  Any other Employee shall be eligible to receive an
Annual Make-up Award if the Employee: (i) initially becomes, or again becomes, a
Participant after September 30, 2006, (ii) is in ALLETE management salary grade
SG-SM, and (iii) participates in the ALLETE Executive Annual Incentive Plan or
is eligible to receive a Bonus.

 






ALLETE, Inc.






By:  Donald J.
Shippar                                                                    
Donald J. Shippar
Chairman, President & Chief Executive Officer


ATTEST:






By:  Deborah A.
Amberg                                                                    
Deborah A. Amberg
Senior Vice President,
General Counsel & Secretary



 
 

--------------------------------------------------------------------------------

 
